Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 1, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-3, 5-7, 9, 11, 13-15, 17-21, 28, 47 and 48 are currently pending. Claims 1have been amended by Applicants’ amendment filed 08-01-2022. Claim 16 has been canceled by Applicants’ amendment filed 08-01-2022. No claims have been canceled by Applicants’ amendment filed 08-01-2022. 

Applicant's election with traverse of Group I, claims 1-3, 5-7, 9, 11 and 13-20, directed to a composition; and the election of Species with traverse as follows: 
Species (A): wherein the barcoded nucleic acid contains a binding region that is specifically recognized by a nucleic acid binding region (claim 2); and
Species (B): wherein the chimeric protein is a modified presynaptic protein (claim 5), in the reply filed on June 2, 2021 was previously acknowledged.  


Claims 21, 28, 45 and 46 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking 
claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 2, 2021.

Claims 6, 9, 11, 13-15 and 17-20 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim. 
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-3, 5, 7, 47 and 48 are under consideration to which the following grounds of rejection are applicable. 

Interview
Applicant contacted the Examiner to set up an interview, where such telephonic interview was conducted between the Examiner and Applicant’s representatives Darren Haber and Gary Gershik on July 12, 2022, where the rejections of record and proposed amendments were discussed including the definition of the term “barcode”.

Priority
The present application filed November 5, 2018 is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US17/26055, filed April 5, 2017, which claims the benefit of US Provisional Patent Application 62/320,386, filed April 8, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 1, 2022 has been considered. An initialed copy of the IDS accompanies this Office Action.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 1, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Claim Rejections - 35 USC § 103
	The rejection of claims 1-3, 5, 7, 47 and 48 is withdrawn under 35 U.S.C. 103 as being unpatentable over unpatentable over Kim et al. (US Patent Application Publication No. 20130058871, published March 7, 2013) in view of Moon et al. (Methods in Enzymology, 2016, 572, 51-64).
	The combined references of Kim et al. and Moon et al. do not teach a plurality of labeled neurons labeled with a unique barcode.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.


Maintained Objections/Rejections
Claim Rejections - 35 USC § 102
(1)	The rejection of claims 1, 2, 5, 47 and 48 is maintained, and claim 7 is newly rejected, under 35 U.S.C. 102(a1)/(a2) as being anticipated by Marblestone et al. (Annotated Connectomics, 2014, 1-18). 
	Regarding claims 1, 2, 5, 7, 47 and 48, Marblestone et al. teach a neural Connectomics strategy called Fluorescent In-Situ Sequencing of Barcoded Individual Neuronal Connections (FISSEQ-BOINC), leveraging fluorescent in-situ nucleic acid sequencing in fixed tissue (FISSEQ), wherein FISSEQ-BOINC exhibits different properties from BOINC, which relies on bulk nucleic acid sequencing (Abstract). Marblestone et al. teach that FISSEQ is a method for sequencing DNA or RNA molecules via fluorescent microscopy, in the context of intact, fixed tissue slices (pg. 1, last full paragraph, lines 1-2). Marblestone et al. teach that in FISSEQ-BOINC, cell-identifying RNA barcodes are targeted to the pre-synaptic and post-synaptic membranes, and FISSEQ is used to optically resolve and sequence the pre-synaptic and post-synaptic barcodes at a large fraction of synapses, thereby identifying connected pairs of cells in-situ (interpreted as synaptic trafficking signal sequences) uniquely recognized by the binding site, claims 1 and 2) (pg. 2, second full paragraph). Marblestone et al. teach that there exists multiple methods to optically label intact synapses via inter-cellular protein-protein interactions across the synaptic cleft including via immuno-staining against synapse-specific proteins, wherein the methods can be used to validate the ability of an optical setup to resolve distinct synapses, and/or to locate synapses before in-situ sequencing (interpreting intercellular proteins and synaptic barcodes as comprising synaptic trafficking signal sequences; interpreting synaptic barcodes as labels comprising unique barcodes; encompassing 50% of labeled neurons; and specific for the binding region, claims 1 and 2) (pg. 3, fourth full paragraph). Marblestone et al. teach molecular stratification, wherein pre-synaptic and post-synaptic barcodes fused to distinct primer binding sites such as, for example, two mutually-exclusive exons can be placed downstream of the barcode RNA, such that one exon can contain the MS2 aptamer and reverse transcription priming site 1, while the other exon an contain the PP7 aptamer and reverse transcription priming site 2, such that the same (e.g., genomically-encoded) DNA barcode sequence gives rise to two distinct RNA sequences, wherein the first primer would drive in situ sequencing only of pre-synaptic barcodes; then, the second primer would drive in situ sequencing only of post-synaptic barcodes (interpreting protein-probing antibodies attached to unique nucleic acid barcodes and an MS2 aptamer or PP7 aptamer a synaptic trafficking signal sequence; interpreting barcodes, and antibody bound barcodes comprising aptamers as a chimeric protein comprising domain that binds a specific region of a nucleic acid, wherein the barcodes comprises distinct primer binding sites, claim 1) (pg. 5, seventh full paragraph; and pg. 16, first full paragraph). Marblestone et al. teach connectomes can be obtained via FISSEQ of nucleic acid cell ID’s indicating connectivity, as well as, FISSEQ of nucleic acid barcode-tagged antibodies targeted to specific synaptic proteins (interpreting barcode-tagged antibodies, and barcode-tagged antibodies that bind specific synaptic proteins as a chimeric protein comprising a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and a synaptic trafficking signal sequence, claim 1) (pg. 8, eighth full paragraph). Marblestone et al. teach that each protein-probing antibody is attached to a unique nucleic acid barcode to allow for multiplex in-situ readout of synaptic and cellular proteins (interpreted as a barcode nucleic acid; a chimeric protein comprising a nucleic acid binding domain that is specifically recognized by a nucleic acid binding domain; and synaptic trafficking signal sequence; interpreting a protein attached to a barcode as a modified pre-synaptic protein; uniquely recognized; and encompassing 50%, greater than 75% and greater than 95% of neurons are labeled with a unique barcode, claims 1, 2, 5, 47 and 48) (pg. 8, last full paragraph). Marblestone et al. teach barcode targeting via protein fusions, wherein a cell-barcode in the genome can be transcribed into RNA molecules bearing either the MS2-bding RNA aptamer sequence or the PP7-binding RNA aptamer; and the cytoplasmic domain of the pre-synaptic protein neurexin can be fused to MS2 protein, and the cytoplasmic domain for the post-synaptic protein neuroligin can be fused to PP7, such that the protein-RNA interactions are quite strong (interpreting protein fusions as producing a chimeric protein comprising a nucleic acid binding domain and a synaptic trafficking signal sequence; and MS2 protein as the MS2 coat protein, claims 1 and 7) (pg. 15, second full paragraph). 
Marblestone et al. do not specifically exemplify the boxB motif or an MS2 stem-loop motif (instant claim 3).
Marblestone et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed June 8, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) the protein-probing antibodies described in Marblestone do not contain “a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron” as recited in the instant claims (Applicant Remarks, pg. 11; first full paragraph; and last partial paragraph, lines 1-12); (b) there is no disclosure in Marblestone of attaching the barcode nucleic acid to the antibody via a “nucleic acid binding domain” defined in the Specification as “protein domain or motif which is capable of recognizing and binding to a specific region of a nucleic acid” (Applicant Remarks, pg. 11, last partial paragraph, lines 12-16); (c) Marblestone does not render the claims obvious because it does not teach to use a sufficient diversity of barcode sequences such that at least 50% of the neurons in a given composition of neurons contains a unique barcode (Applicant Remarks, pg. 12, first and second full paragraph); and (d) Applicant submits that the limitation now recited in the claims (i.e., that at least 50% of the plurality of labeled neurons are labeled with a unique barcoded nucleic acid) distinguishes the claimed composition over the prior art because the nucleic acid binding domain is appended to a gene of interest such that the nucleic acid binding domain is appended to the same nucleic acid sequence in every cell (Supplemental Applicant Remarks, filed 08-01-2022, pg. 1, second full paragraph).
	Regarding (a), it is noted that instant claim 1 is very broadly recited, such that no specific barcodes, barcoded nucleic acids, chimeric proteins, neurons, nucleic acid binding domains, number of neurons (e.g., 1, 2, 6, 10, 10K, etc.), and/or synaptic trafficking signal sequences are recited in the instant claims. As noted in MPEP 2112.01(I):
“where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”.

 Applicant’s assertion that the protein-probing antibodies described in Marblestone do not contain “a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron” as recited in the instant claims, is not persuasive. As an initial matter, Applicant is respectfully reminded that instant claim 1 is broadly recited, and that no particular nucleic acid binding domain is recited therein. Moreover, the as-filed Specification teaches: 
“the term "nucleic acid binding domain" refers to a protein domain or motif which is capable of recognizing and binding to a specific region of a nucleic acid” (as-filed Specification, pg. 22; second full paragraph, lines 1-3).

“wherein the barcoded nucleic acid contains a binding region that is specifically recognized by a nucleic acid-binding domain” (as-filed Specification, pg. 12, second full paragraph). 

Thus, “DNA barcode sequences” and “RNA barcode sequences” of Marblestone et al. are clearly “barcoded nucleic acids” that bind to a protein via a nucleic acid-binding domain.

Marblestone et al. teach:

	(i)	barcode-tagged antibodies targeted to specific synaptic proteins (interpreting both barcode-tagged antibodies, and barcode-tagged antibodies that bind specific synaptic proteins as a chimeric protein comprising a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and comprising a synaptic trafficking signal sequence);
	(ii)	attaching each protein-probing antibody to a unique nucleic acid barcode allows multiplex in-situ readout of synaptic and cellular proteins (interpreting the barcode attached to the antibody as a chimeric protein comprising a nucleic acid binding domain that specifically binds the barcode; a synaptic trafficking signal sequence; and at least 50% of the labeled neurons are labeled with a unique barcode);
	(iii)	cell-identifying RNA barcodes are targeted to the pre-synaptic and post-synaptic membranes; and synapse-specific molecular labeling (interpreted as barcoded nucleic acids in the neuron that specifically bind a nucleic acid binding domain);
	(iv)	barcode targeting via protein fusions, wherein a cell-barcode in the genome can be transcribed into RNA molecules bearing either the MS2-binding RNA aptamer sequence or the PP7-binding RNA aptamer; and the cytoplasmic domain of the pre-synaptic protein neurexin can be fused to MS2 protein, and the cytoplasmic domain for the post-synaptic protein neuroligin can be fused to PP7 (interpreting protein fusions as producing a chimeric protein comprising a nucleic acid binding domain and a synaptic trafficking signal sequence); and
	(v)	pre-synaptic and post-synaptic barcodes fused to distinct primer binding sites, wherein two mutually-exclusive exons can be placed downstream of the barcode RNA such as, for example, one exon can contain the MS2 aptamer and reverse transcription priming site 1, while the other exon an contain the PP7 aptamer and reverse transcription priming site 2, such that the same (e.g., genomically-encoded) DNA barcode sequence gives rise to two distinct RNA sequences, wherein the first primer would drive in situ sequencing only of pre-synaptic barcodes; then, the second primer would drive in situ sequencing only of post-synaptic barcodes (interpreting protein-probing antibodies attached to unique nucleic acid barcodes and an MS2 aptamer as a chimeric protein comprising a synaptic trafficking signal sequence; interpreting barcodes, and barcodes bound to aptamers as barcoded nucleic acids specifically bound to a nucleic acid binding domain of the chimeric protein, wherein the barcodes comprises distinct primer binding sites).
	Thus, Marblestone et al. clearly teach all of the limitations of the claims and, thus, anticipates the claimed invention.
	Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including the broadness of instant claim 1; and the teachings of Marblestone et al. Moreover, the term “barcode” in claim 1 to refer to any nucleic acid sequence of any length that can be used for identification purposes (See; as-filed Specification, pg. 21, first full paragraph). It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Moreover, MPEP 2112.01(II) states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.

Applicant’s assertion that Marblestone et al. do not teach attaching the barcode nucleic acid to the antibody via a “nucleic acid binding domain” defined in the Specification as “a protein domain or motif which is capable of recognizing and binding to a specific region of a nucleic acid”, is not persuasive. As an initial matter, it is noted that the barcoded nucleic acid is not recited as being bound to the chimeric protein in the neuron. Instead, instant claim 1 recites that “a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron”. Assuming arguendo that the barcoded nucleic acids are in fact bound to a chimeric protein, it is noted that a barcode nucleic acid is not bound to a chimeric protein with the “specificity” implied by Applicant (e.g., such as between a ligand and a receptor). Instead the nucleic acid binding domain simply recognizes and binds to a specific region of the barcode nucleic acid (e.g., a complementary sequence). Marblestone et al. teach barcodes attached to an antibodies; barcodes attached to aptamers, which are attached to antibodies; as well as, barcode-tagged antibodies targeted to specific synaptic proteins. Thus, based on the definition of "nucleic acid binding domain" provided in the as-filed Specification, barcodes that are bound to chimeric protein are “specifically bound” to a nucleic acid binding domain of the chimeric protein (e.g., a protein containing a nucleic acid binding domain and a synaptic trafficking signal sequence). Clearly, a barcode (and/or barcoded aptamer) is bound to an antibody and/or bound to a specific synaptic protein clearly demonstrates that the antibody comprises a domain that is capable of recognizing and binding to a specific region of a nucleic acid. Thus, the claims remain rejected for the reasons of record.
	Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s argument including the broadness of instant claim 1. Applicant’s assertion that Marblestone does not render the claims obvious because it does not teach to use a sufficient diversity of barcode sequences such that at least 50% of the neurons in a given composition of neurons contains a unique barcode, is not persuasive. As noted supra, although instant claim 1 recites the term “a plurality of labeled neurons”, it does not recite any specific number of neurons and/or labeled neurons (e.g., two or more labeled neurons). Thus, for example, if there are two labeled neurons, 50% of labeled neurons refers to a single labeled neuron. Additionally, Marblestone et al. teach that each protein-probing antibody is attached to a unique nucleic acid barcode; and that barcode-tagged antibodies are targeted to specific synaptic proteins. Thus, Marblestone et al. teach all of the limitations of the claims.
	Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the limitation now recited in the claims (i.e., that at least 50% of the plurality of labeled neurons are labeled with a unique barcoded nucleic acid) distinguishes the claimed composition over the prior art because the nucleic acid binding domain is appended to a gene of interest such that the nucleic acid binding domain is appended to the same nucleic acid sequence in every cell, is not found persuasive. Instant claim 1 does not recite a nucleic acid binding domain appended to a gene of interest (or the same nucleic acid sequence) in every cell. Thus, the claims remain rejected for the reasons of record.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 5, 7, 47 and 48 is maintained under 35 U.S.C. 103 as being unpatentable over unpatentable over Kim et al. (US Patent Application Publication No. 20130058871, published March 7, 2013) in view of Peikon et al. (Nucleic Acids Research, 2014, 42(16), 1-10); and Moon et al. (Methods in Enzymology, 2016, 572, 51-64; of record). 
Regarding claims 1 (in part), 2 and 5, Kim et al. teach that accurately determining the presence and statistical characteristics of an actual synaptic connection requires neuronal reconstruction at the electron microscopy (EM) level, where recent developments of sophisticated genetic and optical methods such as Brainbow have added additional but still limited capabilities (paragraph [0004]). Kim et al. teach that another genetically related method to resolve synapses at the level of light microscopy (LM), termed GRASP (Green Fluorescent Protein (GFP) Reconstruction Across Synaptic Partners), is based on two non-fluorescent split-GFP fragments tethered to the membrane in two neuronal populations, where when two neurons, each expressing one fragment, are tightly opposed through a synaptic cleft, fluorescent GFP is reconstituted, such that fluorescence indicates, quickly, definitively, and with high spatial resolution, the locations of synapses; and that the GRASP technique has been used as a transmembrane proximity detector for visualizing synapses in the mammalian brain (paragraph [0005]). Kim et al. teach a mammalian Green Fluorescent Protein (GFP) Reconstruction Across Synaptic Partners (mGRASP) method and system to map synaptic connectivity using light microscopy, wherein the method and system includes using novel synaptic transmembrane carriers for mammalian synapses, such that the transmembrane elements include a pre-synaptic and a post-synaptic protein (interpreted as a modified presynaptic protein) in which one or both are labeled with a fluorescent marker (interpreted as uniquely labeled neurons); and the protein molecules can be introduced to neuronal tissue to observe synapsis using light microscopy (interpreting light microscopy as a synaptic trafficking signal; fluorescent marker as uniquely labeling neurons; and a modified presynaptic protein, claims 1 and 5) (paragraph [0006]). Kim et al. teach that the method can be used with computer-based three dimensions (3D) reconstruction techniques to construct a 3D image of neurons such as to generate a 3D brain atlas (paragraph [0007]). Kim et al. teach that the invention relates to a protein molecule comprising a signal protein, an extracellular domain, a transmembrane domain, and an intracellular domain, from N-terminus, wherein the signal peptide comprises amino acid residues of N-terminus of the nematode  integrin, the extracellular domain and the transmembrane domain (interpreted as a chimeric protein, claim 1) (paragraph [0009]). Kim et al. teach indicates in Figure 6, panels depicting mGRASP detecting actual synapses with high specificity (interpreted as comprising a trafficking signal sequence) (paragraph [0027], lines 1-3; and Figure 6). Kim et al. teach a post-synaptic protein molecule comprising neuroligin or an expression vector expressing a polynucleotide encoding the protein for use in post-synaptic visualization wherein the protein is labeled with a fluorescent material, or the expression vector comprises a gene for a fluorescent protein between the signal peptide and an extracellular domain (paragraph [0021]). Kim et al. teach that in silico technology was used to design exemplary chimeric synaptic mGRASP components as pre- and post-synaptic proteins (interpreted as comprising synaptic trafficking signal sequences; chimeric proteins; and a modified pre-synaptic protein) that match the approximately 20 nm wide synaptic cleft of mammalian synapses, without modifying synaptogenesis, wherein the synaptic distribution of the designed pre- and post-synaptic mGRASP components were evaluated with electron microscopic techniques, which verified that the reconstitution of mGRASP can be detected in the well-studied Schaffer collateral synapses of the hippocampus, and determined that the mGRASP technique led to no significant change in synaptogenesis, and that mGRASP specifically detects actual synapses proteins (interpreting pre- and post-synaptic proteins as comprising synaptic trafficking signal sequences; interpreting synaptic components as chimeric proteins; and pre-synaptic components as modified pre-synaptic protein, claim 1) (paragraph [0032]). Kim et al. teach that both pre- and post-synaptic mGRASP components are composed of: (1) signal peptide; (2) split-GFP fragment; (3) extracellular domain; (4) transmembrane domain; and (5) intracellular domain followed by fluorescent proteins for visualizing neurites as shown in Figure 1b (interpreting signal peptides as synaptic trafficking signal sequences; mGRASP components as comprising nucleic acid binding domains; interpreting barcodes, GFP fragments, and/or fluorescent proteins as unique labels for neurons, claim 1) (paragraph [0035], lines 1-6; and Figure 1b). Kim et al. teach that to target and maintain the construct specifically in pre-synaptic sites, the protein included an intracellular domain, the 55 residue C-terminus of the rat neurexin 1 (414-468) containing its PDZ-binding motif that is necessary for its exit from ER/Golgi and for synaptic targeting, such that to visualize the pre-synaptic component, mCerulean was fused to the construct (interpreted as a chimeric protein comprising neurexin 1 as a synaptic trafficking signal sequence; and comprising a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron; and barcoded nucleic acid contains a binding region that is specifically recognized by a nucleic acid-binding domain, claims 1 and 2) (paragraph [0035], lines 11-17). Kim et al. teach that automated reconstruction and detection programs can detect synapses and distinguish them from the dendritic compartments of other nearby cells (Fig. 7), wherein an automated method was developed which distinguishes between excitatory and inhibitory synapses based on the size and shape of the mGRASP signals (interpreting excitatory synapses and mGRASP as comprising a synaptic trafficking signal sequence, claim 1) (paragraph [0058], lines 1-6). Kim et al. teach that the method, system and software has advantages over prior techniques, such that the present mGRASP system, combined with computer-based 3D reconstruction integrated into a 3D brain atlas, will complement EM and optogenetic approaches, and will greatly accelerate comprehensive studies of long-range synaptic circuits and microcircuits (paragraphs [0061], lines 1-3; and [0062]). Kim et al. teach that the pre- and post-mGRASP digested by Blunted/HindIII were cloned and digested, and the iCre amplified by PCR (encompassing nucleic acid primer extension and nucleic acid barcodes, claim 1) (paragraph [0068], lines 16-19). Kim et al. teach that DNAs were injected into the right lateral ventricle of embryos; and DNAs (aav-CAG-iCre or aav-CAG-post-mGRASP) were purified and dissolved in water, then Hippocampal CA1 progenitor cells were transfected via in utero electroporation (encompassing nucleic acid barcodes, claim 1) (paragraph [0070], lines 1-9). Kim teach that for mGRASP imaging, brain slices were sectioned, mounted and the brain slices imaged by fluorescence immunostaining (paragraph [0072]).
Kim et al. do not specifically exemplify unique barcodes which serves as a label; or that at least 50% of the labeled neurons are labeled with a unique barcode sequence (claim 1, in part); or the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7); or that at least 75% or 95% of the labeled neurons are labeled with a unique barcode sequence (claims 47 and 48).
Regarding claims 1 (in part), 2, 5, 47 and 48, Peikon et al. teach the development of a novel method for uniquely tagging individual cells in vivo with a genetic ‘barcode’ that can be recovered by DNA sequencing, wherein the method is a two-component system comprises of a genetic barcode cassette whose fragments are shuffled by Rci, a site-specific DNA invertase, such that the system is highly scalable to generate theoretical diversities in the billions; and that the method can be employed to track the dynamics of populations of microbes through various bottlenecks, and tracking interactions of cells within a networks and/or heterogeneity within complex biological samples (Abstract). Peikon et al. teach that genetic barcoding, the labeling of individual cells with a unique DNA sequence, when combined with these technologies, will enable monitoring of millions or billions of cells within complex populations, such that the approach has proved useful in tagging neurons and hematopoietic stem cell, and can be applied to the normal and/or abnormal development of other cell populations or tissues, including tumors, wherein in vivo barcoding of individual neurons is the requisite first step toward converting neuronal connectivity into a form readable by high-throughput DNA sequencing (interpreted as tagging neurons with unique barcodes that serve as a label, claims 1, 16, 47 and 48) (pg. 1, col 1, first partial paragraph). Peikon et al. teach that the technique known as Brainbow relies on Cre recombinase to rearrange a cassette resulting in the stochastic expression of a subset of different colored fluorescent proteins (XFPs) in neurons, wherein the theoretical diversity of Brainbow is in the hundreds, but cannot be easily assayed with DNA sequencing because it relies heavily on gene copy number variation as well as recombination, such that it was reasoned that by replacing XFPs with unique sequences, a barcoding system can be designed with the potential to achieve diversities that matched the scale of high-throughput sequencing technologies (interpreted as barcoding neurons; and chimeric proteins comprising nucleic acid binding domains that bind barcodes in neurons, claim 1) (pg. 1, col 2; second full paragraph, lines 11-21). Peikon et al. teach the generation of sequencing diversity in vivo for the purpose of cellular barcoding, which relies on a DNA invertase - Rci, recombinase for clustered inversion - to shuffle fragments of DNA, and has the potential to easily achieve diversities over 109 unique sequences, such that the ultimate goal is to generate a modular genetically encoded barcode system that is easily scalable, cross-platform (applicable across model organisms), compatible with high-throughput sequencing technologies, robust to sequencing errors, and can generate unique barcodes to label all of the cells of the mouse cortex, approximately 1 x 107 neurons (interpreted as at least 50%, 75% and 95% of neurons are labeled with a unique barcode, claims 16, 47 and 48) (pg. 1, col 2, last partial paragraph; and pg. 3, col 2, last partial paragraph). Peikon et al. teach that the expression of the Rci protein must be controlled in order to induce shuffling at a specific time point and then stopped to prevent further recombination events (interpreted as a protein that binds a barcode nucleic acid, claim 1) (pg. 8, col 1; first partial paragraph, lines 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the chimeric pre-synaptic mGRASP protein for use in pre- and post-synaptic visualization, wherein the protein is labeled with a fluorescent material as exemplified by Kim et al. to include the unique in vivo barcodes that can replace XFPs, which can be used for uniquely labeling all neuronal cells in a sample as disclosed by Peikon et al. with a reasonable expectation of success in creating uniquely barcoded chimeric mGRASP proteins with sufficient diversity to label all neuronal cells in a sample such as a mouse cortex; in detecting, identifying and/or visualizing the locations of neuronal synapses; and/or in converting neuronal connectivity into a form readable by high-throughput sequencing including the generation of a 3D brain atlas.
The combined references of Kim et al. and Peikon et al. do not specifically exemplify a nucleic acid binding domain that binds in the neuron, or a synaptic trafficking signal sequence (instant claim 1, in part); or the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7).
Regarding claims 3 and 7, Moon et al. teach that RNA is a key player in the process of gene expression, and that the MS2-GFP labeling technique enables the observation of mRNA dynamics in living cells, wherein two genetically engineered mouse models have been developed for application of MS2-GFP system in live animals: (1) the Actb-MBS mouse was generated by knocking in 24 repeats of the MS stem-loop sequence in the 3’ untranslated region of the b-actin gene; and (2) the MCP mouse was made to express the NLS-HA-MCP-GFP transgene in all cell types; and that by crossing the Actb-MBS and MCP mice, a double homozygous mouse line, MCP x MBS, was established, such that by imaging hippocampal neurons or brain slices from MCP x MBS mice, the dynamics of mRNA such as transcription, transport, and localization can be studied at single mRNA resolution (interpreted as an MS2 coat protein; and MS2 stem-loop motif, claims 3 and 7) (Abstract). Moon et al. teach that to distinguish different states of single cells and probe their spatial organization, it is necessary to directly image the cells in the native environment; and that the MS2-GFP system has been one of the most widely used methods of imaging RNA dynamics in living cells, such that the MS2-GFP labeling technique employs the high affinity (Kd ~5 nM) binding between MS2 bacteriophage coat protein (MCP) and the stem-loop of the MS1 binding site (MBS) (interpreted as an MS2 stem-loop motif; and a MS2 coat protein, claims 3 and 7) (pg. 52, second full paragraph, lines 1-11). Moon et al. teach that analyzing the correlation between the effect of a stimulus and the resulting transcriptional dynamics is expected to provide interesting insights into the mechanism of transcription, such that thus far, mRNA dynamics has been mostly studied in two-dimensional (2D) cultures on a flat surface, which is different from the three-dimensional (3D) structure of the brain in vivo (pg. 54, first partial paragraph; and pg. 54, first full paragraph, lines 1-3). Moon et al. teach that by using acute brain slices from MCP x MBS double homozygous mice, we have begun to uncover the nature of mRNA in its native tissue environment (pg. 54, first full paragraph, lines 6-8).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of genetic barcoding of neurons as exemplified by Peikon et al., it would have been prima facie obvious for one of skill in the art before the effective filing date of the claimed invention to modify the method of fluorescently labeling chimeric synaptic mGRASP for the specific detection of neuronal synapses as disclosed by Kim et al. to include billions of unique barcodes for labeling all of the cells in a sample as taught by Peikon et al., which can be used to label the MS2-GFP system, which is one of the most widely used methods of imaging RNA dynamics in living cells as taught by Moon et al. with a reasonable expectation of success in analyzing the correlation between the effect of neuronal a stimulus and the resulting transcriptional dynamics in live neurons; in producing a 3D brain atlas of brain synapses including mRNA dynamics by converting neuronal connectivity into a form readable by high-throughput sequencing; and/or in analyzing the nature of mRNA in its native tissue environment. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reconstructing neurons in 3D using a protein molecule comprising a signal protein as disclosed by Kim et al. to include MS2-GFP labeling technique that employs high affinity binding between MCP and the stem-loop structure of MS2 binding site as taught by Moon et al.; and the unique barcodes that can label all of the neurons in a mouse cortex as taught by Peikon et al. with a reasonable expectation of success in mapping synaptic connectivity of the MCP x MBS mouse brain in vivo. 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed June 8, 2022 and August 1, 2022 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Kim et al., Peikon et al., and Moon et al. do not teach a POSA to produce a chimeric protein comprising a nucleic acid binding domain that specifically binds a barcoded nucleic acid and a synaptic trafficking signal (Applicant Remarks, pg. 8; last partial paragraph, lines 1-6); (b) a person of skill in the art would have no reason to modify the mGRASP protein taught in Kim to add an MS-2 coat protein taught in Moon; and Moon does not teach a MS-2 coat protein that binds a barcode nucleic acid (Applicant Remarks, pg. 8, last partial paragraph, lines 5-9); (c) the cited prior art does not teach a barcoded nucleic acid which is specifically bound by a chimeric protein in a neuron (Applicant Remarks, pg. 9; last full paragraph, lines 1-2); (d) replacing the gene of interest with a barcoded nucleic acid would defeat the purpose of the MBS sequence disclosed in Moon et al. (Applicant Remarks, pg. 9; last full paragraph, lines 11-14); and (e) Applicant submits that the limitation now recited in the claims (i.e., that at least 50% of the plurality of labeled neurons are labeled with a unique barcoded nucleic acid) distinguishes the claimed composition over the prior art because the nucleic acid binding domain is appended to a gene of interest such that the nucleic acid binding domain is appended to the same nucleic acid sequence in every cell (Supplemental Applicant Remarks, filed 08-01-2022, pg. 1, second full paragraph).
Regarding (a), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the broadness of instant claim 1 and the teachings of Marblestone et al., wherein no specific nucleic acid binding domain or synaptic trafficking signal sequence is recited in the claim. Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that Kim et al., Peikon et al., and Moon et al. do not teach a POSA to produce a chimeric protein comprising a nucleic acid binding domain that specifically binds a barcoded nucleic acid and a synaptic trafficking signal, is not found persuasive. It is respectfully noted that the claims are not directed to a process of making a chimeric protein and, thus, the cited references are not required to teach a person of ordinary skill in the art how to make the chimeric protein as recited in instant claim 1. Thus, the claims remain rejected for the reasons of record. 
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s. Moreover, MPEP 2144(I) states: 
“[T]he rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Applicant’s assertion that a person of skill in the art would have no reason to modify the mGRASP protein taught in Kim to add an MS-2 coat protein taught in Moon; and Moon does not teach a MS-2 coat protein that binds a barcode nucleic acid, is not persuasive. As an initial matter, instant claim 1 does not require that the MS-2 coat protein be bound to a barcode nucleic acid. Moreover, Applicant is reminded that none of the references has to teach each and every claim limitation; and that the rejection is based on the combination of Kim et al., Moon et al. and Peikon et al. Moreover, Applicants are reminded that the motivation for combining the teachings of the prior art may be different from Applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Kim et al. teach: 
(i)	mGRASP method to map synaptic connectivity using light microscopy, wherein the method includes novel synaptic transmembrane carriers for mammalian synapses including pre-synaptic and post-synaptic proteins, wherein mGRASP detects actual synapses with high specificity (interpreting novel transmembrane carriers as comprising synaptic trafficking signal sequences); and 
(ii)	chimeric pre- and post-synaptic mGRASP proteins, wherein both pre- and post-synaptic mGRASP proteins components are composed of: (1) signal peptide; (2) split-GFP fragment; (3) extracellular domain; (4) transmembrane domain; and (5) intracellular domain followed by fluorescent proteins for visualizing neurites (interpreting the signal peptide, extracellular domain, transmembrane domain, and intracellular domain as synaptic trafficking signal sequences; and comprising a nucleic acid binding domain); and
It is noted that with regard to Kim (2011), the as-filed Specification teaches that pre-mGRASP is a protein engineered to localize at the presynaptic terminal due to fusion with trafficking signals from an endogenous presynaptic protein (interpreting pre-mGRASP as comprising a synaptic trafficking signal sequence) (as-filed Specification, pg. 32, second full paragraph).

(iii)	that to target and maintain the construct specifically in pre-synaptic sites, the protein included an intracellular domain, the 55 residue C-terminus of the rat neurexin 1 (414-468) containing its PDZ-binding motif that is necessary for its exit from ER/Golgi and for synaptic targeting (interpreting the PDZ-binding motif as a synaptic trafficking signal sequence).

Peikon et al. teach:
	(i)	in vivo barcoding of individual neurons is the first step towards converting neuronal connectivity into a form readable by high throughput DNA sequencing (interpreting barcodes as a barcode nucleic acid that binds a nucleic acid binding domain); and
	(ii)	that cellular barcoding, the labeling of individual cells with a unique DNA sequence, when combined with high-throughput DNA sequencing technologies, will enable monitoring of millions or billions of cells within complex populations, such as in tagging neurons, which is compatible with high throughput sequencing technologies.

Moon et al. teach:
	(i)	that the MS2-GFP system has been one of the most widely used methods of imaging RNA dynamics in living cells, wherein the MS2-GFP labeling technique employs the high affinity (Kd ~5 nM) binding between MS2 bacteriophage coat protein (MCP) and the stem-loop of the MS1 binding site (MBS) (interpreting MS2-GFP and MCP as comprising a nucleic acid binding domain; and a synaptic trafficking signal sequence); and
	(ii)	imaging cells by MS2-GFP labeling for the observation of mRNA dynamics in living cells; the MS2-GFP labeling technique; and tagging neuronal synapses using mRNA.

The Office has provided motivation for modifying the method of fluorescently labeling chimeric synaptic mGRASP for the specific detection of neuronal synapses as disclosed by Kim et al. to include billions of unique barcodes for labeling all of the cells in a sample as taught by Peikon et al., which can be used to label the MS2-GFP system, which is one of the most widely used methods of imaging RNA dynamics in living cells as taught by Moon et al. with a reasonable expectation of success in analyzing the correlation between the effect of neuronal a stimulus and the resulting transcriptional dynamics in live neurons; in producing a 3D brain atlas of brain synapses including mRNA dynamics by converting neuronal connectivity into a form readable by high-throughput sequencing; and/or in analyzing the nature of mRNA in its native tissue environment. Moreover, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of reconstructing neurons in 3D using a protein molecule comprising a signal protein as disclosed by Kim et al. to include MS2-GFP labeling technique that employs high affinity binding between MCP and the stem-loop structure of MS2 binding site as taught by Moon et al.; and the unique barcodes that can label all of the neurons in a mouse cortex as taught by Peikon et al. with a reasonable expectation of success in mapping synaptic connectivity of the MCP x MBS mouse brain in vivo. 
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including the interpretation of the term “barcode”, and the teachings of the cited references. Applicant’s assertion that the cited prior art does not teach a barcoded nucleic acid which is specifically bound by a chimeric protein in a neuron, is not persuasive. As previously discussed supra, the term “barcode” in claim 1 refers to any nucleic acid sequence of any length that can be used for identification purposes (See; as-filed Specification, pg. 21, first full paragraph); and the barcoded nucleic acid of instant claim 1 is not recited as being specifically bound to the chimeric protein in the neuron. Instead, instant claim 1 recites that “a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron”. Again, the as-filed Specification teaches that: 
“the term "nucleic acid binding domain" refers to a protein domain or motif which is capable of recognizing and binding to a specific region of a nucleic acid” (as-filed Specification, pg. 22; second full paragraph, lines 1-3).

Thus, the term “specifically binds” does not refer to a barcode that binds a nucleic acid with specificity implied by Applicant (e.g., such as between a ligand and a receptor). Instead, the nucleic acid binding domain of the chimeric protein simply recognizes and binds to a specific region of the barcode nucleic acid (e.g., a complementary sequence). Thus, based on the definition of "nucleic acid binding domain" provided in the as-filed Specification, Kim et al., Peikon et al., and Moon et al. clearly teach chimeric proteins that comprise nucleic acid binding domains that bind a nucleic acid sequence including barcode nucleic acids. Thus, the claims remain rejected for the reasons of record.
	Regarding (d), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant’s assertion that replacing the gene of interest with a barcoded nucleic acid would defeat the purpose of the MBS sequence disclosed in Moon et al., is not persuasive. As an initial matter, the Examiner has not suggested replacing a gene of interest with a barcoded nucleic acid. Moreover, Applicant has not provided any reasoning to indicate how modifying Moon et al. to include  barcodes would defeat the purpose of Moon et al. (e.g., using a labeling technique to observe mRNA dynamics in living cells). Because Applicant did not distinctly and specifically point out the supposed errors in the Examiner’s action as required by 37 CFR 1.111(b), the claims remain rejected for the reasons of record.
	Regarding (e), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments. Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26USPQ2d 1057 (Fed. Cir. 1993). Applicant’s assertion that the limitation now recited in the claims (i.e., that at least 50% of the plurality of labeled neurons are labeled with a unique barcoded nucleic acid) distinguishes the claimed composition over the prior art because the nucleic acid binding domain is appended to a gene of interest such that the nucleic acid binding domain is appended to the same nucleic acid sequence in every cell, is not found persuasive. Instant claim 1 does not recite a nucleic acid binding domain appended to a gene of interest (or the same nucleic acid sequence) in every cell. Thus, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Objection
	Claim 7 is objected to because of the following informalities: Claim 7 recites an abbreviation such as “n” where an abbreviation should be spelled out in the first encounter of the claims.
Appropriate correction is required.

Notice of Non-Compliant Amendment (37 CFR 1.121)
The amendment to the claims filed on August 1, 2022 do not comply with the requirements of 37 CFR 1.121(c) because the text of amended claims 1 is not submitted with markings to indicate the changes that have been made relative to the immediate prior version of claims filed on 09-20-2019. 
Amendments to the claims filed on or after 03-10-2011 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). (2) Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn-currently amended.” 

	
	Specifically, claim 1 recites the identifier “(Previously Presented)”; however, the identifier “Currently amended” is the proper status indicator for instant amended claim 1 in the reply filed 08-01-2022.
	To be fully responsible, Applicant is required to comply with the Notice of Non-Compliant Amendment (37 CFR 1.121). In the interests of compact prosecution, an action on the merits has been prepared. However, future amendments must comply with 37 CFR 1.121(c) in order to avoid a notice of non-compliant amendment. 

Claim Rejections - 35 USC § 112(b)
Claims 1-3, 5, 7, 47 and 48 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-3, 5, 7, 47 and 48 are indefinite because the claims appear to recite both a product and process in the same claim. The examiner cautions that according to the MPEP 2173.05(p)(II) states that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. PXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990). For example, instant claim 1 recites “a composition comprising a plurality of labeled neurons” in lines 1-2; “a barcoded nucleic acid which serves as label” in lines 3-4; and “a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron” in lines 6-7 (underline and italics added). Such claims may also be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551.
Claim 1 is indefinite for the recitation of the term “the neuron” in line 7. There is insufficient antecedent basis for the term “the neuron” in the claim because claim 1, lines 1-2 recite the term “a plurality of labeled neurons”.
Claim 1 is indefinite for the recitation of the term “facilitating” in line 9 because the term “facilitating” is a relative term that renders that claim indefinite. The term “facilitating” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite amount of ‘facilitation’ as compared to some other value that qualifies as an “facilitating” transport, such that one of ordinary skill in the art would not be reasonably appraised of the scope of the invention and, thus, the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-3, 5, 7, 47 and 48 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Id. at 1551. 
In the instant case, claim 1 recites: “a composition comprising a plurality of labeled neurons” in lines 1-2; “a barcoded nucleic acid which serves as label” in lines 3-4; “a chimeric protein” in line 5; and “a nucleic acid binding domain that specifically binds the barcoded nucleic acid in the neuron” in lines 6-7.
Claims 2, 3, 5, 7, 47 and 48 depend from claim 1. 
Thus, instant claims 1-3, 5, 7, 47 and 48 recite both a product and a process in the same claim and overlaps two statutory classes of invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(2)	Claims 1, 2, 5, 47 and 48 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Zador et al. (PLoS One, 2012, 10(10), 1-7). 
Regarding claims 1, 2, 5, 47 and 48, Zador et al. teach a novel approach to the determining connectivity in the form of “BIONIC” (barcoding of individual neuronal connections), a method for converting the problem of connectivity into a form that can be read out by high-throughput DNA sequencing, wherein sequencing billions of nucleotides per day is routine, which is a natural match to the complexity of neural circuits (Abstract). Zador et al. teach that each component of BOINC has many possible implementations, for example: (A) first, each neuron must be labeled with a unique sequence of nucleotides, a DNA ‘‘barcode’’; (B) second, barcodes from synaptically connected neurons must be associated with one another, so that each neuron can be thought of as a ‘‘bag of barcodes’’ including copies of its own ‘‘host’’ barcode and copies of ‘‘invader’’ barcodes from synaptic partners; and (C) finally, host and invader barcodes must be joined into barcode pairs, wherein these pairs can be subjected to high-throughput sequencing (interpreting barcodes as barcoded nucleic acids, claim 1) (pg. 3, Figure 2). Zador et al. teach that to in vivo generate barcodes, one strategy for generating sufficient diversity to barcode every neuron’s DNA uniquely is inspired by Brainbow, where each cell’s genome contains a cassette consisting of a sequence of short unique barcode elements A…E…, such that each barcode element is flanked by recombination sites; and upon expression of a suitable recombinase, these barcode elements shuffle and invert to provide a theoretical diversity that can be generated by this is 2NN!, where N is the number of barcode elements, such that for a cassette containing N = 12 elements, the theoretical diversity is 261012, far more than needed to barcode the 108 neurons in a mouse brain uniquely; note that if a conventional recombinase like cre or flp is used here, excision will dominate over inversion and the resulting diversity scales with the number of barcode elements N, such that to avoid excision we use RCI, a recombinase that inverts but does not excise (interpreted as specifically binding the barcoded nucleic acid in the neuron; and 50%, 75% and 95% uniquely labeled neurons, claims 1, 47 and 48) (pg. 4, Figure 3). Zador et al. teach that for BOINC, the method proposed for converting connectivity into a sequencing problem, can be broken down conceptually into three components (Figure 2): (1) each neuron must be labeled with a unique sequence of nucleotides - a DNA ‘‘barcode” (Figure 2A and 3); (2) barcodes from synaptically connected neurons must be associated including by means of a trans-synaptic virus such as rabies or pseudorabies (PRV), wherein these viruses have evolved exquisite mechanisms for moving genetic material across synapses and have been used extensively for tracing neural circuits in rodents, such that to share barcodes across synapses, the virus must be engineered to carry the barcode within its own genetic sequence; and after trans-synaptic spread of the virus each post-synaptic neuron can be thought of as a ‘‘bag of barcodes’’, consisting of copies of its own ‘‘host’’ barcodes, along with ‘‘invader’’ barcodes from pre-synaptically coupled neurons (Figure 2B); and (3) barcodes from synaptically connected neurons must be joined into single pieces of DNA for high-throughput sequencing (Figure 2C; see also Figure 4), such that barcodes are joined in vivo, so there is no need to isolate individual neurons prior to extracting DNA, and since only those pairs associated in vivo are actually joined, observing a host-invader barcode pair indicates that the host and the invader were synaptically coupled (interpreting barcodes as unique barcoded nucleic acids; interpreting trans-synaptic viruses as proteins comprising a nucleic acid binding domain, and a synaptic signal sequence; interpreting the barcode to contain a binding region that recognized by the nucleic acid binding domain; and the viral protein is a modified pre-synaptic protein, claims 1, 2 and 5) (pg. 4, col 2, last partial paragraph; pg. 4, col 3, last partial paragraph; pg. 5, col 1, first and last partial paragraph; and pg. 5, col 2, first partial paragraph). Zador et al. teach joining barcodes with phiC31 integrase, wherein phiC31 mediates the integration of a 35-nucleotide AttB site with a 35-nucleotide AttP site to form an AttL site and an AttR site (also interpreting barcodes joined by phiC31 integrase as a chimeric protein comprising a barcoded nucleic acid, a nucleic acid binding domain and a synaptic trafficking signal sequence, claim 1) (pg. 5, Figure 4).
Zador et al. do not specifically exemplify the boxB motif or an MS2 motif (instant claim 3); or the MS2 coat protein (instant claim 7).
Zador et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
Claims 1-3, 5, 7, 47 and 48 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Amy M Bunker/
Primary Examiner, Art Unit 1639